                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR18-0292-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    JOSEPH LOREN ALLEN,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s second motion to continue the trial
18   date (Dkt. No. 26). Defendant has filed a waiver of his right to a speedy trial up to and including
19   September 30, 2019. (Dkt. No. 27.) Having thorough considered the parties’ briefing and
20   Defendant’s waiver, the Court FINDS that:
21      1. Taking into account the exercise of due diligence, a continuance is necessary to allow the
22          defense the reasonable time for effective preparation, including reviewing the evidence,
23          considering possible defenses, and gathering evidence material to the defense, 18 U.S.C.
24          § 3161(h)(7)(B)(iv);
25      2. Proceeding to trial absent adequate time for the defense to prepare would result in a
26          miscarriage of justice, 18 U.S.C. §3161(h)(7)(B)(i); and


     MINUTE ORDER
     CR18-0292-JCC
     PAGE - 1
 1      3. A continuance is necessary to ensure adequate time for defense investigation, effective

 2          trial preparation, and an opportunity for Defendant to benefit from these efforts. On this

 3          basis, the Court finds that the ends of justice served by granting this continuance

 4          outweigh the best interests of the public and Defendant in a speedy trial, 18 U.S.C.

 5          § 3161(h)(7)(A).

 6          Therefore, the Court GRANTS Defendant’s motion (Dkt. No. 26) and ORDERS that trial

 7   shall be continued from June 17, 2019 to September 3, 2019 at 9:30 a.m., and that the time

 8   between the date of this order and the new trial date is excludable time under the Speedy Trial
 9   Act pursuant to 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(ii), 3161(h)(7)(B)(iv) and
10   3161(h)(6). Any pre-trial motions shall be filed no later than July 26, 2019.
11          DATED this 30th day of April 2019.
12                                                          William M. McCool
                                                            Clerk of Court
13
                                                            s/Tomas Hernandez
14
                                                            Deputy Clerk
15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR18-0292-JCC
     PAGE - 2
